Citation Nr: 1732660	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint (DJD) disease of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint (DJD) disease of the right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to June 1984 and from January 2003 to January 2005.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's service-connected left knee DJD has been manifested by arthritis and painful motion with flexion limited to no less than 45 degrees and extension limited to no more than zero degrees, with no signs of ankylosis or semilunar cartilage dislocation or removal.

2.  Throughout the entire appeal period, the Veteran's service-connected right knee DJD has been manifested by arthritis and painful motion with flexion limited to no less than 45 degrees and extension limited to no more than zero degrees, with no signs of ankylosis or semilunar cartilage dislocation or removal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected left knee DJD based on limitation of flexion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2016).


2.  The criteria for a disability rating in excess of 10 percent for service-connected right knee DJD based on limitation of flexion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in April 2012 and March 2016, which fully addressed the Veteran's bilateral knee DJD. 

Accordingly, the Board will address the merits of the claims.

	II.  Increased Rating 

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Arthritis manifested by limitation of motion and instability of the knee are two separate disabilities, and a veteran may be rated separately for these symptoms.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 5257).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.29.

Factual Background

The Veteran filed a February 2012 claim for increased evaluation for DJD of both knees.  He contends that both of his knees have degenerated to a point where he is in constant pain on both sides.  He reported that all of the cartilage in both of his knees has degenerated to the point of non-existence.  See March 2012 Statement in Support of Claim.

The Veteran was afforded an April 2012 VA knee and lower leg examination.  The examination report revealed the Veteran had DJD diagnosed in approximately the year 2000.  The Veteran reported a history of chronic knee pain which had progressed over the years.  The Veteran reported that flare-ups impacted his knee and/or lower leg condition and described the impact of flare-ups as limited prolonged walking, standing, and biking; no running; limited activities involving bending at the knees and squatting; limited climbing stairs; and walking with a brace for support.

Initial range of motion testing showed the Veteran's right knee flexion was 120 degrees out of 140 degrees with painful motion beginning at 120 degrees and right knee extension was zero degrees (no limitation of extension) with no objective evidence of painful motion.  Initial range of motion testing also showed the Veteran's left knee flexion was 110 degrees out of 140 degrees with painful motion beginning at 110 degrees and left knee extension was zero degrees (no limitation of extension) with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use range of motion testing with three repetitions.  Right knee post-test repetitive-use range of motion showed the Veteran's right knee flexion was 120 degrees out of 140 degrees and right knee extension was zero degrees (no limitation of extension).  Left knee post-test repetitive-use range of motion showed the Veteran's left knee flexion was 110 degrees out of 140 degrees and left knee extension was zero degrees (no limitation of extension).  The examiner indicated the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The examiner indicated the Veteran had functional loss and/or functional impairment of the knee and lower leg.  The examiner indicated the Veteran had functional loss, functional impairment or additional limitation of range of motion of the knee and lower leg after repetitive use and contributing factors of disability included less movement than normal bilaterally, excess fatigability bilaterally, pain on movement bilaterally, and interference with sitting, standing and/or weight-bearing bilaterally.  

The Veteran had five out of five muscle strength on flexion and extension bilaterally.  Joint stability testing revealed normal results including normal anterior instability testing (Lachman test) bilaterally, normal posterior instability (Posterior drawer test) bilaterally, and normal medial-lateral instability test bilaterally.  The examiner indicated there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated that Veteran did not now have, and never has had, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  In addition, the Veteran has never had any meniscal conditions or surgical procedures for a meniscal condition; never had a total knee joint replacement; and does not have any scars related to any conditions or to treatment of any of the diagnosed knee and/or leg conditions.  With regard to any other pertinent physical findings, complications, conditions, signs and/or symptoms related the Veteran's diagnosed knee and/or leg condition, the examiner indicated small effusion noted of the left knee.  The Veteran was noted to have used knee braces bilaterally and regularly.  

A July 2014 radiology report indicated the Veteran's left knee had severe medial compartment joint space narrowing with sclerosis and osteophytes; osteophyte formation and narrowing at lateral and patellofemoral compartments, moderate; and no effusion.  Additionally, the Veteran's right knee had moderate tri-compartmental arthritis and no effusion.

In a September 2014 Statement in Support of Claim, the Veteran reported that his bilateral knee pain had worsened to the point of immobility.  He further reported that he was in prison and while in prison was denied any and all medical attention with regard to his knees. 

The Veteran was afforded a March 2016 VA knee and lower leg examination.  The examination report revealed that bending caused pain, prolonged sitting caused pain, and the Veteran had medial joint pain with ambulation.  X-rays showed severe DJD in the left knee and moderate DJD in the right knee.  The Veteran's treatment included injections which he indicated did not help and medication including meloxicam.  The Veteran has had no surgery.  The Veteran did not report flare-ups of the knee and/or lower leg.  The Veteran did not report having any functional loss or functional impairment of the joint or extremity. 

Initial range of motion testing of the right knee showed normal results with flexion of zero to 140 degrees and extension 140 degrees to zero degrees and no pain; no pain with weight bearing; and no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  Initial range of motion testing of the left knee also showed normal results with flexion of zero degrees to 140 degrees and extension 140 degrees to zero degrees.  The examiner indicated that pain on flexion was noted upon examination, but did not result in/cause functional loss.  The examiner indicated there was pain with weight bearing.  Additionally, the examiner noted there was no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  The Veteran was able to perform repetitive-use range of motion testing of the left knee with at least three repetitions and with no additional functional loss or range of motion after three repetitions.  The Veteran was able to perform repetitive-use range of motion testing of the right knee with at least three repetitions and with no additional functional loss or range of motion after three repetitions.  The Veteran was examined immediately after left knee repetitive use over time and the examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  The Veteran was examined immediately after right knee repetitive use over time and the examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  The examiner noted that swelling was an additional factor contributing to the Veteran's right knee disability and swelling as well as deformity were additional factors contributing to the Veteran's left knee disability.  

The examination report revealed the Veteran had no ankyloses of the knee or lower leg bilaterally.  The examiner noted the Veteran had no history of recurrent subluxation and no history of lateral instability bilaterally.  Joint stability testing revealed normal results including normal anterior instability testing (Lachman test) bilaterally, normal posterior instability (Posterior drawer test) bilaterally, and normal medial-lateral instability test bilaterally.  The examiner indicated there was no joint instability bilaterally.  The examiner indicated that Veteran did not now have, and never has had, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  In addition, the Veteran has never had any meniscal conditions or surgical procedures for a meniscal condition.

Analysis

The Veteran's service-connected bilateral knee DJD has been evaluated as 10 percent disabling under Diagnostic Codes 5010-5260.  He seeks a higher evaluation for the entire period on appeal.  The Board also observes that the Veteran is separately service connected for left knee moderately severe lateral subluxation at 20 percent under DC 5257.  However, this matter is not on appeal.  

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee. 

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria. VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Other diagnostic codes pertaining to the knee include DC 5055 (for knee replacement (prosthesis)), DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As detailed below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant symptomatology.

The Board notes the Veteran is separately evaluated at 10 percent for left knee and right knee DJD under Diagnostic Codes 5010-5260.  As noted above, x-rays showed DJD of the left knee and right knee and the Veteran has complained of painful motion throughout the appeals period.  Under 38 C.F.R. § 4.59, this warrants the minimal compensable rating for arthritis of the left knee and right knee, which is 10 percent.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98.  

However, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5010-5260.  There is no evidence showing flexion limited to 30 degrees.  At the Veteran's April 2012 VA examination, initial range of motion testing showed the Veteran's right knee flexion was 120 degrees out of 140 degrees with painful motion beginning at 120 degrees and right knee extension was zero degrees (no limitation of extension) with no objective evidence of painful motion.  Initial left knee flexion was 110 degrees out of 140 degrees with painful motion beginning at 110 degrees and left knee extension was zero degrees (no limitation of extension) with no objective evidence of painful motion.  The Veteran's right knee post-test repetitive-use range of motion showed right knee flexion was 120 degrees out of 140 degrees and right knee extension was zero degrees (no limitation of extension).  Left knee post-test repetitive-use range of motion showed the Veteran's left knee flexion was 110 degrees out of 140 degrees and left knee extension was zero degrees (no limitation of extension).  The examiner indicated the Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  

The Veteran's March 2016 VA examination initial range of motion of the right knee showed normal results with flexion of zero degrees to 140 degrees and extension 140 degrees to zero degrees and no pain, no pain with weight bearing, and no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue.  Initial range of motion testing of the left knee also showed normal results with flexion of zero degrees to 140 degrees and extension 140 degrees to zero degrees.  The examiner indicated pain on flexion was noted on exam, but did not result in/cause functional loss.  The examiner indicated there was pain with weight bearing.  The Veteran was able to perform repetitive-use range of motion testing of the left knee with at least three repetitions and with no additional functional loss or range of motion after three repetitions.  The Veteran was able to perform repetitive-use range of motion testing of the right knee with at least three repetitions and with no additional functional loss or range of motion after three repetitions.  The Veteran was examined immediately after left knee repetitive use over time and the examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  The Veteran was examined immediately after right knee repetitive use over time and the examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit the Veteran's functional ability with repeated use over a period of time.  

In sum, the Veteran's lowest measured ranges of motion, even when considering the point at which pain began, was 110 degrees of flexion for the left knee and 120 degrees of flexion for the right knee.  These ranges of motion do not meet the criteria for a 20 percent rating under Diagnostic Code 5260.  As such, the Board finds that disability ratings in excess of 10 percent for DJD based on limitation of flexion for the Veteran's left knee and right knee are not warranted at any time during the appeal period under Diagnostic Codes 5010-5260.

The Board finds that compensable ratings based on limitation of extension are not warranted pursuant to Diagnostic Codes 5010-5261.  As noted during the April 2012 and March 2016 VA examinations, the Veteran had bilateral knee extension to zero degrees, indicating no limitation of extension under Diagnostic Code 5261.  As the Veteran does not have right knee or left knee extension limited to at least 5 degrees, separate compensable ratings are not warranted based on limitation of extension.  38 C.F.R. § 4.59; VAOPGCPREC 9-98; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261.

Additionally, there is no indication that the Veteran's bilateral knee DJD warrants increased ratings under any other diagnostic code relating to the knees.  There is no medical evidence indicating that the Veteran's bilateral knee DJD is manifested by ankylosis, impairment of the tibia and fibula, or genu recurvatum.  There were no findings of dislocated or removed cartilage.  As such, an increased rating cannot be assigned under Diagnostic Codes 5256, 5262, 5263, 5257, 5258, or 5259.  

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  Significantly, the Board considered the point at which the Veteran first experienced pain when determining his limitation of motion.  Further, while the VA examiners noted the Veteran's complaints of additional pain with repetitive motion, there was not additional loss of motion or other symptoms, other than those already recognized by the Veteran's currently assigned evaluation.  The Board emphasizes that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, the Board notes that the Veteran denied flare-ups at his most recent March 2016 VA examination.  As such, an increased rating is simply not warranted under 38 C.F.R. § 4.40 or 4.45.  The Board also notes that pursuant to Correia, range of motion testing was performed, but because both knees are impaired, range of motion testing of an opposite and undamaged joint is inapplicable.  There is also no indication from the record that passive range of motion would yield results that would warrant a higher rating such that it would approximate or be consistent with limitation of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's bilateral knee symptomatology warranted higher ratings other than the currently assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, supra.

For all of the foregoing reasons, the Board finds that an evaluation in excess of 10 percent under Diagnostic Codes 5010-5260 is not warranted at any time during the appeal period for the Veteran's bilateral knee DJD.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for service-connected DJD of the left knee is denied.

An evaluation in excess of 10 percent for service-connected DJD of the right knee is denied. 




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


